Citation Nr: 1546564	
Decision Date: 11/03/15    Archive Date: 11/10/15	

DOCKET NO.  12-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for organic heart disease, to include coronary artery disease, status post myocardial infarction and coronary bypass surgery, claimed as secondary to exposure to Agent Orange and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1962 to August 1966.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2014 the Board denied entitlement to service connection for heart disease, to include as secondary to herbicide exposure and/or diabetes mellitus, essentially on the basis that there was no evidence of heart disease during the Veteran's period of active military service, or compensably disabling heart disease within the first year following discharge from active duty.  Further, there was no evidence that the Veteran's coronary artery disease was in any way related to his period of active military service, and service connection was not in effect for diabetes mellitus.  Finally, the Board determined that, inasmuch as the evidence preponderated against finding that his service aboard the USS Kyes  off the coast of Vietnam constituted service "on an inland waterway," he was not entitled to an award of service connection for coronary artery disease based on presumed exposure to Agent Orange while onboard the USS Kyes.

The Board's May 2014 decision was ultimately appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a June 2015 Order, remanded the Veteran's case to the Board for action consistent with a Joint Motion for Remand dated that same month.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The June 2015 Joint Motion found that a remand to the Board was appropriate in order that the Board might furnish an adequate statement of reasons or bases addressing whether the VA, pursuant to its duty to assist, was required to make further attempts to obtain additional records memorializing the activities of the Veteran's ship, the USS Kyes , during the Veteran's naval service in the official waters of the Republic of Vietnam.

More specifically, in the June 2015 Joint Motion, it was noted that VA had received verification from the National Personnel Records Center documenting that the Veteran had served aboard the USS Kyes "in the official waters of the Republic of Vietnam" from July 29 to August 17, 1965; from August 27 to September 19, 1965; from September 23 to September 26, 1965; and from August 11 to August 16, 1966.  Moreover, in association with a claim not on appeal, VA had requested from the Joint Services Records Research Center (JSRRC) through the Defense Personnel Records Information Retrieval System (DPRIS) information regarding whether the USS Kyes  engaged in combat with enemy forces when the Veteran served aboard it "in the official waters of Vietnam from July 29 to August 17, 1965; August 27 to September 19, 1966; and September 23 to September 26, 1965."  In reply, the JSRRC had outlined the history of the USS Kyes  from March 24 to September 1965, confirming that, from late July 1965 to early September 1965, the ship "operated with Task Force 77 in support of US forces in Vietnam," during which time it was "assigned duty as an anti-air warfare (AAW) picket, surface-subsurface surveillance (SSSC) ship, and as Naval Gunfire Support (NGFS), following which it served as plane guard for the USS Bennington, AAW, and SSSC picket at the southern end of the Gulf of Tonkin, and carried out a mercy mission to a stranded South Vietnamese construction battalion on Drummond Island in the Paracel Island Group."  Further, JSRRC informed VA that "during the period from August 30 to September 5, 1965, the ship was assigned as NGFS in the Quang Ngai area of South Vietnam before heading to Japan and then back to Long Beach, California.

The June 2015 Joint Motion also noted that, although the JSRRC reviewed the command history for the USS Kyes, it appeared to have only reviewed that history for 1965, in conjunction with deck logs from July and August 1965.  Specifically, while the JSRRC concluded that neither the ship's history nor deck logs recorded the ship having received hostile fire, it was not at all clear that the JSRRC had searched the command history and ship's log for indications of whether the USS Kyes  traveled up the inland waterways of Vietnam, or sailed in the inlets of those waterways, nor did it appear to have reviewed the command history or deck logs for the time period extending from August 11 to August 16, 1966.

The Joint Motion noted that, in order to be eligible for presumptive service connection for organic heart disease due to exposure to herbicides in Vietnam, the evidence must establish that a Veteran served on either the Vietnam land mass or on the inland waterways of that country.  See Haas v. Peake, 525 F.3d 1168, 1192, 1196-97 (Fed. Cir. 2008); see also 38 C.F.R. §§ 3.307(a)(6), 3.309(e); VA Training Letter 10-06 (extending the inland waterway carve out to include the mouths of rivers because it was not practical to establish a bright dividing line between a river entrance and the South China Sea).  Significantly, during the course of a hearing before the undersigned Veterans Law Judge in March 2012, the Veteran testified that, while serving aboard the USS Kyes, he was "in the inlets of several rivers" while stationed in the waters of the Republic of Vietnam.

According to the Joint Motion, given that the Board neither expressly considered the Veteran's March 2012 testimony that, while serving onboard the USS Kyes  in the waters of the Republic of Vietnam, the ship was in the inlets of Vietnam rivers, nor directly determined whether, pursuant to VA's duty to assist, all relevant records of the ship's movements during the aforementioned time periods when appellant had military service aboard in the waters of Vietnam had been obtained and reviewed, the Board must furnish a statement of reasons or bases addressing the Veteran's testimony, and render such a factual determination in the first instance.

As regards the aforementioned discussion, service in the Republic of Vietnam, generally speaking, includes service in the waters offshore and service in other locations, if the conditions of service involve duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2015).  In that regard, an opinion of VA's General Counsel has held that service on a deep-water ("blue water") naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29) (West 2014), and that this was not inconsistent with the definition of service in the Republic of Vietnam found at 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Significantly, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  

Since the issuance of the aforementioned General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  Moreover, in May 2008, the United States Court of Appeals for the Federal Circuit held that the interpretation by VA of the phrase "served in the Republic of Vietnam" which required the physical presence of a Veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Subsequently, for claims based on service in the Republic of Vietnam, VA has regarded visitation (i.e., setting foot) in Vietnam, or service in the "inland waterways of Vietnam" (also known as "brown water service") as service in the Republic of Vietnam for purposes of presumptive service connection.

What constitutes "inland waterways" was not defined in Haas, and is not defined in VA regulations.  Accordingly, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the "brown water" navy operated.  That said, the Manual clearly states that service aboard a ship that merely anchored in open deep-water ("blue water") along the Vietnam Coast does not constitute inland waterway service for the purpose of establishing presumptive exposure to herbicides.

Significantly, in April 2015 the United States Court of Appeals for Veterans Claims (Court) issued an opinion in the matter of Gray v. McDonald, No. 13-3339, 2015 WL 1801450 (Apr. 23, 2015), which held that VA's definition of "inland waterways," specifically, as it pertained to Da Nang Harbor, to be irrational and not entitled to deference.

In the instant case, the Veteran has essentially conceded that he never "set foot" on land in the Republic of Vietnam.  However, based on the evidence of record, it would appear that he is, in fact, arguing that a portion of his service onboard the USS Kyes  did, in fact, constitute "brown water" service, thereby entitling him to the presumption of service connection for coronary artery disease based on exposure to Agent Orange.  Under the circumstances, and given the findings in the aforementioned Joint Motion, the Board is of the opinion that a remand is necessary in order that the precise location of the Veteran's ship during his multiple periods of service off the coast of Vietnam may be ascertained, to include for application to any forthcoming VA decision regarding the status of "blue water" and/or "brown water" areas.

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, in an attempt to obtain the exact location of the USS Kyes during each period from July 29 to August 17, 1965; August 27 to September 19, 1965; September 23 to September 26, 1965; and August 11 to August 16, 1966, when the Veteran served aboard that vessel in the official waters of the Republic of Vietnam.  To the extent possible, the AOJ must attempt to obtain the vessel's distance from land, distance from the mouth of any river, and depth of anchor.  Moreover, a search of command history and ship's logs must be made in order to determine whether, for the period when the Veteran was onboard, the USS Kyes  traveled up the inland waterways of Vietnam, or sailed in the inlets of those waterways.  All attempts to procure the aforementioned records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The AOJ should then readjudicate the Veteran's claim for service connection for organic heart disease, to include coronary artery disease, taking into consideration any new policy or regulatory position taken by VA in light of the Gray case, and all new evidence of record, to include the Veteran's precise locations while onboard the USS Kyes  in Vietnam.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since December 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



